Citation Nr: 0834510	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO. 04-41 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for status post 
tympanomastoidectomy, times two, to include the issue of 
whether the rating for that disability was properly reduced 
from 10 percent to noncompensable, effective January 1, 2002.

2. Entitlement to a rating in excess of 10 percent for facial 
nerve pain and numbness, associated with status post 
tympanomastoidectomy, times two, effective April 25, 2003.

3. Entitlement to a rating in excess of 30 percent for facial 
nerve pain and numbness, associated with status post 
tympanomastoidectomy, times two, effective April 11, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983. 

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2007, at which time it was remanded 
for further development. That development was completed, and 
as a result, the issues on appeal were recharacterized as 
they appear on the title page. In order to understand how the 
Board recharacterized the issues, a brief historical review 
is warranted.

By a rating action in September 2001, the RO reduced the 
rating for the veteran's service-connected status post 
tympanomastoidectomy, times two, from 10 percent to 
noncompensable, effective January 1, 2002. At that time, 
service connection was also in effect for right ear hearing 
loss disability, evaluated as noncompensable, and for the 
residuals of fractures of the fifth metacarpal of the right 
hand, also evaluated as noncompensable. Following the 
September 2001 rating action, the veteran had a combined 
rating of 0 percent for all of his service-connected 
disabilities.

By a rating action in September 2003, the RO raised the 
rating for the veteran's residuals of fractures of the fifth 
metacarpal of the right hand to 10 percent. That rating was 
effective April 25, 2003. The RO confirmed and continued the 
noncompensable ratings for status post tympanomastoidectomy, 
times two and for right ear hearing loss disability. As a 
result of the September 2003 rating action, the veteran's 
combined disability rating rose to 10 percent, effective 
April 25, 2003. The veteran disagreed with those decisions, 
and this appeal ensued.

By a rating action in July 2004, the RO granted the veteran's 
claim of entitlement to service connection for tinnitus 
associated with his status post tympanomastoidectomy, times 
two. The RO assigned a 10 percent rating for tinnitus, 
effective November 24, 2003. As a result of that action, the 
veteran's combined disability rating rose to 20 percent, 
effective November 24, 2003.

In March 2005, the veteran withdrew the following issues from 
appeal: Entitlement to a rating in excess of 10 percent for 
the residuals of fractures of the fifth metacarpal of the 
right hand and entitlement to a compensable rating for right 
ear hearing loss disability. The issue of entitlement to a 
compensable rating for status post tympanomastoidectomy, 
times two remained on appeal.

By a rating action in May 2005, the RO raised the veteran's 
rating for status post tympanomastoidectomy, times two, from 
noncompensable to 10 percent, effective April 25, 2003. As a 
result of that action, the veteran's combined disability 
rating rose to 20 percent, effective April 25, 2003 and to 30 
percent, effective November 24, 2003.

In June 2007, the Board found that the veteran had not been 
advised of his appellate rights with respect to the RO's 
September 2001 rating reduction. The RO also noted that the 
RO's rating increase in May 2005 had been based on paralysis 
of the trigeminal nerve but that the RO had not assigned a 
separate rating for that disability, as it had done for 
tinnitus and right ear hearing loss. Consequently, the Board 
remanded the case for further development. 

In August 2007, following the requested development, the RO 
assigned a 10 percent rating, effective April 25, 2003 for 
facial nerve pain and numbness, associated with status post 
tympanomastoidectomy, times two. The RO then increased that 
rating to 30 percent, effective April 11, 2007. Finally, the 
RO assigned a noncompensable rating for status post 
tympanomastoidectomy, times two, effective January 1, 2002. 

As of the August 2007 rating action, the veteran retained the 
combined disability rating of 20 percent, effective April 25, 
2003 and the combined disability rating of 30 percent, 
effective November 24, 2003. However, the combined disability 
rating rose to 40 percent, effective April 11, 2007.

In November 2007, pursuant to the Board's remand, the RO 
issued the veteran a Statement of the Case with respect to 
the following issue: Evaluation of status post right 
tympanomastoidectomy, time two, which was reduced from 10 
percent disabling to 0 percent disabling, effective January 
1, 2002. In December 2007, the veteran perfected his appeal 
by submitting a timely substantive appeal with respect to 
that issue.

In July 2008, the RO returned the case to the Board for 
further appellate action.

In September 2008, the Board received additional evidence 
from the veteran. However, he did not waive his right to have 
that evidence considered by the Board prior to the RO. 
38 C.F.R. § 20.1304 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant if further action is required.


REMAND

In August and September 2008, the veteran and his 
representative requested a video conference in association 
with the veteran's appeal. Accordingly, that hearing must be 
scheduled prior to further action on the merits of the 
appeal. 38 U.S.C.A. § 7107(b) (West 2002 and Supp. 2007); 
38 C.F.R. § 20.700(a) (2007). Therefore, the case is REMANDED 
for the following actions:

Schedule the veteran for a video 
conference with a member of the Board. A 
transcript of that conference must be 
associated with the claims folder. Then, 
if otherwise in order, return the case to 
the Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. The veteran is further 
advised that he has the right to submit any additional 
evidence and/or argument on the matters the Board has 
remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


